Mr. Justice Cooper:
I dissent. The accident out of which this action arose occurred in the Northern Pacific yards, within *54which are the passenger station, freight depot, and other buildings used by the defendant company, jointly with the Oregon Short Line Railway Company in the conduct of interstate traffic. On the north of the premises referred to is Front Street, a busy thoroughfare, which extends the length of the yards from east to west. If California Street were extended to the passenger station, the west line of the street would be about twenty feet east of where Fred Lautwe was struck. Main Street, at the western end of the block, runs clear through the yards and southward. All the yards and buildings are within the corporate limits of the city of Butte, and afford accommodation to such citizens of that city as desire to transact business with either of said transportation companies. It may be presumed that many people frequent the station platform and grounds on the arrival and departure of trains, some of whom are attracted there for the purpose of accompanying friends on their arrival at or departure from the station, and this doubtless added to the bustle, noise and confusion attending this tragedy, which took place immediately after the arrival of an Oregon Short Line train from the south.
It is undisputed that Fred Lautwe lost his life in the immediate vicinity of the platform of the station. The evidence tends to show that he was in the path of an incoming passenger train, but got out of its way, and was seen later standing on the track between the rails, or immediately south of the south rail, of the track on which the switch engine stood ready to do some switching. The length of time the boy was in that particular position is not disclosed. Very soon after the arrival of the Oregon Short Line passenger train, the crew proceeded with the switch engine to make up another train, and were backing, with the tender forward, pulling four coaches, when he was struck. The position in which the boy was standing when the switch engine started to back up is one of the debatable questions involved in this inquiry. Mrs. McIntyre, the mother and the plaintiff, says he was thirty feet from the tender. Mrs. Lee, a disinterested witness, does not venture an estimate as to the distance the boy *55was from the engine. The Shook boy says he was nine feet from the front of the tender when he first saw him; later, after measurements, he puts it at fifty-nine feet; and that was just at the time the Burgman boy shouted. The lack of harmony in the fixing of the distance and the immediate happening there is doubtless due to the different positions from which the witnesses saw the tragedy.
At the close of the case, the court sustained a motion for an order directing a verdict in favor of defendants. With all the facts proven which the evidence tends to prove was this correct? Could the court rightfully say the evidence was legally insufficient to go to the jury, and to sustain a verdict for plaintiff, had one been found for her ? The crucial point in the case is whether or not the train crew actually saw the boy in imminent peril in time to avoid striking him. If the evidence at the close of the case was in such condition that reasonable men might differ as to the conclusion to be drawn from the facts, circumstances and conditions, then the action of the court was error, and the ease should have been submitted to the jury. A brief summary of the testimony given by the witnesses, describing the position of the child and the actions of the train crew at the psychical moment, in my opinion, will disclose a conflict so substantial as to require determination thereof by the jury.
The mother of the boy, although some 625 feet from him, says he was twenty-five or thirty feet west of the end of the tender, in the center of the track on which the switch engine was backing, and that the engineer was looking at him. Mrs. Lee states that she was going to work, and saw the boy sitting on the platform ; the engine had not started, but the back of it was facing west, and she stopped and looked at the little fellow; and when the whistle blew the child picked up his wood, shoved his arm through the rope, and started down the track, “and I had just gotten — well, there was one more road to cross, and I heard some screaming on the Oregon Short Line coming in.” On cross-examination she said: “I noticed this little fellow sitting and looking at the engine, and as the whistle blew he got up and *56stuck his arm through this wood and started down. The engine hadn’t moved yet, because I crossed back on and went down. # * ® He had gotten up before I got to him and started down the track; he had crossed the engine and went on down the track. He didn’t go around the engine. I did not see him cross the track the switch engine was on. The last time I saw him he was walking west on the south side of the track on which the switch engine was.” Ralph Shook saw him in front of the engine just before he was struck.
On the trial the engineer testified: That he move'd down with the engine until the tender was halfway over the end of the platform, and then waited for No. 1 to pull in; that that afternoon, five or ten minutes before the accident occurred, he saw Fred Lautwe coming down the platform with an armful of wood and went over back of the cars that were over on the house track; passed west of the tender of the switch engine and disappeared on the north side of the ears; next saw him after decapitation by the drive wheel No. 2 of his engine, which was probably thirty feet from the footboard of the engine, which first struck the boy. After the arrival of the passenger train, the switchman said, “ ‘There is the whistle,’ and with that I got up, and came around the hack end of the engme, and got up on to the engine, and I looked down the track and got my signal, asked the fireman how everything was,” got his signal, started the bell, and blew the whistle; ‘‘the fireman said ‘O. K.,’ and it was the same on my side, with the exception of one little lad about five or six running from the track that the train was pulling in on to mine; whether he would get caught hy the train coming in or mine, or whether he would miss hoth of us, I didn’t know. I kept an eye on him for pretty near the car-length I did move. The little boy was west of the platform, and between the track my engine was on and the main track. Then, after I had gone about a car-length, he ran up into the crowd and I shut the.bell-ringer off. There was nothing in sight.” He stated that the track he was on curved to the left as he looked out of his cab' window facing west, and that one could see further looking *57across the short arc of the curve than he could on a tangent. He stated that he did not testify at the coroner’s inquest that he saw this boy back of the tender. “The only time I saw this boy was about five minutes before this, and that is what I testified to at the coroner’s inquest.”
Switchman Finnegan likewise testified to seeing a small boy with wood; that he saw Fred Lautwe, a short time before the accident, coming down the platform toward the depot; that he passed him “and went westward; I didn’t know whether he went south or north; after that my attention was up the other way,' the passengers getting on the Short Line that we were going to handle”; next saw the boy after the accident; later recognized him as the boy with the wood; “saw- nobody on the track westerly; nobody on the track at all; there was a child running down that way, running back and forth, a small boy, that is, down on the tracks, the main line and the boot track. I could not say where the child went. I saw him pass where he was out of danger of the engine, and then I looked back the other way again.” There was nothing to obstruct the view. The fireman testified that he did not see the boy at any time after getting up in his cab window,' but heard the Burgman boy hollo, just before the collision; the engine was moving at the rate of two or three miles an hour; “after they holloed we ran fifteen feet.” Switchman Hurd testified that he looked in the direction he expected the engine to come from. Walter Burgman, a boy, also testified to seeing the boy “stepping from the main line to the line upon which the switch engine was” just as he was struck. He was the boy that holloed; that he was hit in the back. The Shook boy was recalled, and, basing his testimony on measurements long after the happening of the accident, stated that Fred Lautwe was standing fifty-nine feet from the tender of the engine and about sixty-nine feet from the west end of the platform.
The direct testimony of Mrs. McIntyre and of Mrs. Lee as to seeing the boy on the track in front of the backing engine is not disputed, except inferentially by the engineer, and Switchman *58Finnegan. The fireman did not say he never saw the boy, but that he did not see him after he got up into the cab of the engine. "Would it be violent to indulge the presumption that he saw him before he got into the eab? Would it not be a just inference to draw from the engineer’s testimony that he did see Fred Lautwe when he went around his engine and before he got into the cab, considering the conditions then existing there ? Could the court say, as matter of law, that the boy was not seen by the engineer, in face of the direct statements of Mrs. McIntyre and Mrs. Lee that they saw the boy at what must have been the precise time when the engineer looked up the track immediately before starting? Was it within the province of the court below to say, as matter of law, that neither the engineer nor^Switch-man Finnegan saw Fred Lautwe before getting on 'the engine in the manner described by them? Is it at all material how wide the engine or the tender was, or how much it obstructed the view, if they both looked up the track, when they were upon the ground and saw the boy in a perilous situation, immediately before starting back? The boy is placed by Mrs. McIntyre, by Mrs. Lee and by the Shook and Burgman boys, directly in front of the engine; yet the engineer says he did not see him when, if he had used his eyes, he could not have failed to do so. The same is true of Switchman Finnegan. No other boy than Fred Lautwe was seen with an armful of wood, as far as the evidence discloses, and Mrs. Lee says he had wood in his arms.
Would an ordinarily prudent engineer start an engine backward, with the view obscured for 102 feet, in the immediate vicinity of a passenger depot and platform, and under all the conditions presented here? Boys were all around them at the moment, for they testify that they were. With this combination of direct and circumstantial testimony concerning the movements of the boy, could any court say as matter ■ of law that Fred Lautwe, whose mangled body was later discovered thirty feet from where the engine first struck him, was not on the track in front of the backing switch engine, when the engineer walked around his engine and looked up the track west*59ward? Upon what hypothesis did the court "rest its decision? How is it possible that the engineer and switchman did not see the boy, in view of the direct testimony of the two women, and the actual positive fact that he was caught in the maw of the backing engine and found later thirty feet from the footboard of the engine which first struck him — the drivewheel having severed his head from his body? This, too, in broad daylight, the train crew fully aware of the presence of boys, as the testimony shows. Will categorical denials make that a matter of law which would otherwise be a question of fact? (See Landsman v. Thompson, 9 Mont. 182, 22 Pac. 1148; Mattock v. Goughnour, 11 Mont. 265, 28 Pac. 301; Blankman v. Vallejo, 15 Cal. 639.) Can uncontroverted, direct and positive statements be outweighed by a barrage of denials, and justify the action of the court in granting a peremptory command to the jury to find a verdict for defendant? The result is an argument against it.
The supreme court of Alabama, in Shelton’s Case, 136 Ala. 191, 34 South. 194, through Chief Justice McClellan, said: “The important question yet remains: Did the engineer or fireman actually see him [deceased] in this perilous position ? Or, rather, does the evidence we have detailed afford the basis for an inference by the jury that one or both of them did in fact see him in such position? Both of them testified that they did not see him or anybody on the track at that time and place. But might not the jury find to the contrary notwithstanding? We think so. The jury were not bound to believe or disbelieve the testimony of these witnesses in its entirety. They could believe that they were looking ahead at the time, and that they could have seen a man on the track and disbelieve their statements that they did not see anyone on the track. And the conclusion on the evidential tendencies under consideration would be drawn thus: Shelton was in a position of manifest peril on the track in front of the engine. He was in view of the engine. They were looking along the track where he was. Therefore they must have seen him, and this though they testify that they did not.”
*60If the humanitarian doctrine, or the last clear chance to avert injury, first invoked by an English court in 1842, compensating the owner of a donkey standing in the middle of the road, shackled and run into and injured in broad daylight by a reckless driver is ever to be applied, why should it not attach with all its force to a case giving rise to the taking of human life under the conditions presented here?
That the age of the boy, the capacity for understanding and appreciation of the position in which he then was, and all the surrounding conditions are to be considered in a case like this, is not open to question. '“Where there is reason to apprehend that the track may not be clear, as in the case of tracks running through cities or other populous districts, where persons are in the habit of crossing or walking on the tracks, the persons operating the trains cannot act on the presumption that the track is clear, and so fail to maintain a proper lookout without making the company responsible for the consequences. Especially is this true, according to some authorities, where the trespassers are children, or where there is such a custom established on the part of the public of going up the tracks as to amount to a license. In such cases a failure to see'is not alone sufficient, but there must be a failure to see after the exercise of ordinary care. ’ ’ (23 Am. & Eng. Ency. of Law, 754.) See, also, 8 Thompson on Negligence (White’s Supplement), section 1726, and cases cited. In section 1725 Mr. Thompson says: “And for the purpose of this rule it makes no difference that the railroad company has posted signboards warning people not to trespass on the right of way.” In populous communities, foot-passengers may, from long habit of use known to and suffered by the company, be expected at all times and in any number upon the right of way. The company should no more shut its eyes to such a probability than to the actual fact of presence when known.
In Northern Alabama Ry. Co. v. Guttery, 189 Ala. 614, 66 South. 583, it is said: “The engineer■ testified that, according to orders, he was looking ahead on this occasion along the track for a train that usually preceded his through the Jasper railroad *61yard. Certainly it cannot be affirmed as a matter of 'laiu that in observing this duty his purpose in looking ahead confined or restricted his vision. If this engineer was looking ahead, and saw intestate in a position of peril ahead of his moving engine, and so far removed as to allow opportunity, skillfully availed of, to avert injury to him, it was, according to repeated deliverances here, a question for the jury to determine whether his omission to act as duty required was, at the time, characterized by those elements of wrongful purpose or wanton indifference to which the law attributes the most aggravated wrong — that declared on in the fifth count as amended. * * * Here there was evidence upon which the jury could predicate a finding that the lookout was along the track at the place where Guttery was killed — a lookout not qualified by the then performance of other duties that took the view of the operative away from this section of the track.” (Bush’s Case, 122 Ala. 470, 26 South. 168; Hyde’s Case, 164 Ala. 162, 51 South. 368; Central of Georgia Ry. Case, 178 Ala. 651, 59 South. 507. See, also, North Pennsylvania Ry. v. Mahoney, 57 Pa. 187; Johnston v. Atchison, T. & S. F. Ry. Co., 56 Kan. 264, 43 Pac. 228; Alabama Great Southern R. Co. v. Guest, 136 Ala. 348, 34 South. 968; Lake Shore & M. S. Ry. Co. v. Bodemer, 139 Ill. 605, 32 Am. St. Rep. 218, 29 N. E. 692.) In the case last cited, Chief Justice Magruder, of the supreme court of Illinois, uses this language: “If the boy was 125 feet from the engine when he stepped upon the track, did the engineer'see him? It was for the jury to answer this question. The company did not produce the engineer to say that he did not see the deceased, nor did it introduce any evidence upon that subject. It is not necessary to show by affirmative testimony that the engineer’s look was directed toward the boy. It is sufficient if it appear from all the circumstances that he might have seen him by the exercise of reasonable diligence and ordinary prudence. "Why did he not see him? , The track was straight and clear and unobstructed for a long distance. Others saw him.”
*62In Battishill v. Humphreys, 64 Mich., on page 521 [38 N. W. 586], the court remarks: “What others saw in looking along the track, these employees could have seen; and that they did not observe the child under the circumstances shows them guilty of reckless negligence.” The doctrine has been recognized by this court on several occasions. (Dahmer v. Northern Pac. Ry. Co., 48 Mont., on page 163, 136 Pac. 1059, 142 Pac. 209; Doichinoff v. Chicago etc. Ry. Co., 51 Mont. 582, 154 Pac. 924.)
A child is responsible for the degree of care, and that only, which could reasonably be expected of him, considering his age, capacity, and experience. The weight of authority is to the effect that it is a question for the jury to determine the responsibility or irresponsibility of a child. (Shearman & Redfield on Negligence, 6th ed., sec. 73a. See, also, Huggett v. Erb, 182 Mich. 524, Ann. Cas. 1916B, 352, 148 N. W. 805; Elliott on Railroads, sec. 1253.)
“Upon the question whether the engineer, after discovering the boy’s peril, exercised ordinary care to avoid striking him, the evidence is’ conflicting, and with the jury’s determination we cannot interfere. The question had to be determined by a consideration of' the personnel of the witnesses, their apparent interest in the controversy, their qualifications to give expert or opinion evidence, and other matters, all properly cognizable under the generic term ‘credibility.’ ” (Melzner v. Northern Pac. Ry. Co., 46 Mont. 162, 127 Pac. 151.)
“The responsibility of railroads for injuries to persons by trains, can very seldom, if ever, be determined on pure questions of law. Negligence depends too much on the circumstances of the transaction complained .of, to be capable of any absolute definition by special facts. In order to create liability, something must have been brought about which would not probably have happened if the party complained óf had not failed to use the care and precaution which it was wrong not to use under the circumstances. But in considering this all the circumstances must be regarded. They cannot be taken up one by one, and the act. be pronounced right or wrong in view of any one of *63them isolated from the rest.” (Marcott v. Marquette, H. & O. R. Co., 47 Mich. 1, 5, 10 N. W. 53, 54.)
The statement of the engineer that Fred Lautwe passed west of the tender and disappeared north is in direct conflict with the testimony of both Mrs. McIntyre and Mrs. Lee, and this, in the view I take of the testimony, presented a clear case of fact for determination by the jury.